IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                     NO. WR-80,363-03

                 EX PARTE NORBERTO AHUMADA LUCIO, Applicant

                ON APPLICATION FOR WRIT OF HABEAS CORPUS
                           CAUSE NO. 09-CR-2611
                      TH
            IN THE 357 DISTRICT COURT FROM CAMERON COUNTY

       R ICHARDSON, J., filed a concurring statement.

                             CONCURRING STATEMENT

       There is no dispute that Applicant is entitled to relief in the form of a corrected nunc

pro tunc judgment. Over a year ago the trial court acknowledged that it was going to correct

the clerical error in Applicant’s judgment to reflect one conviction for third degree felony

theft. We have again issued an order to the trial court to provide this Court with a corrected

nunc pro tunc judgment and to provide a copy to the Texas Department of Criminal Justice

– Correctional Institutions Division.

       Matters which may be raised and resolved by nunc pro tunc proceedings should not

be considered by way of writ of habeas corpus. Ex parte Ybarra, 149 S.W.3d 147- 148 (Tex.
                                                                                           2



Crim. App. 2004); Ex parte Pena, 71 S.W.3d 336, 336-37 (Tex. Crim. App. 2002).

Applicant’s clear right to relief in this case must be achieved through the trial court’s

issuance of a third nunc pro tunc judgment. However, I feel compelled to provide some

guidance to the Applicant should the trial court continue to ignore requests for a corrected

nunc pro tunc judgment. If the convicting court fails to issue a corrected nunc pro tunc

judgment, the Applicant is entitled to seek a writ of mandamus to the appropriate court of

appeals to compel the convicting court to rule. Ex parte Deeringer, 210 S.W.3d 616, 617-18

(Tex. Crim. App. 2006).


FILED: March 18, 2015

DO NOT PUBLISH